ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommend*396ing that GERALD J. COUNCIL, a Judge of the Superior Court, be suspended from the performance of his judicial duties for a period of one month, without pay, for violating Canon 1 (a judge shall maintain high standards of conduct so the integrity and independence of the Judiciary are preserved), Canon 2A (a judge shall act in a manner that promotes public confidence in the integrity and impartiality of the Judiciary), and Canon 3A(3) (a judge shall be patient, dignified, and courteous to those with whom the judge deals in an official capacity) of the Code of Judicial Conduct;
And the Court having ordered respondent to show cause why he should not be publicly disciplined through the imposition of an appropriate sanction that does not include removal from judicial office;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and GERALD J. COUNCIL, a Judge of the Superior Court, is hereby suspended from the performance of his judicial duties, without pay, for a period of one month: December 7, 2015, through January 6, 2016.
Justice LaVECCHIA dissents, in part, based on the suspension imposed under this Order. For the reasons ably expressed in the separate opinion of the concurring and dissenting members of the Advisory Committee on Judicial Conduct, Justice LaVECCHIA concludes that a censure is the appropriate quantum of punishment merited in this matter.